Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks filed 10/30/2020.

As filed, claims 2, 3, 7-9, and 21 are pending; claims 1, 4-6, 10-20, 22, 23, and 27-29 are withdrawn; and claims 24-26 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/30/2020, with respect to claims 2, 3, 7-9, and 21, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 2, 3, 7, 8, and 21 by CAS577 is withdrawn per amendments/remarks.

The claim objection of claim 9 is withdrawn because the claim is now rejected under § 112 fourth paragraph due to Applicant’s amendment in claim 2.  See rejection below.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 9 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 9, the claim is dependent upon claim 8.  The subject matter in claim 8 is drawn to a limited embodiment of instant formula (III).  The subject matter in claim 9 is drawn to a further limited embodiment of instant formula (III).  
The scope of claim 9 is broader than scope of claim 8 because claim 9 includes species that are outside of instant formula (III) (for representative examples, see below; e.g. instant variable B2 is ethyl and instant variable X4 is methyl).  Because the scope of claim 9 is broader than claim 8, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 9 is commensurate with the scope of claim 8.

    PNG
    media_image1.png
    94
    172
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    199
    210
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 7, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0119385, hereinafter Buschmann.  

Regarding claims 2, 3, 7, and 21, Buschmann, for instance, teaches the following compounds as FGFR4 inhibitors for treatment of cancer, which meets all the limitation of these claims.


    PNG
    media_image3.png
    103
    312
    media_image3.png
    Greyscale
(pg. 1, paragraph 0007)


    PNG
    media_image4.png
    144
    314
    media_image4.png
    Greyscale
(pg. 127, paragraph 1517 and 1518)

    PNG
    media_image5.png
    368
    224
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    363
    207
    media_image6.png
    Greyscale

Wherein: in formula (III), Y is O; X1-X3 is CH2; Z is O; R is H; R2 is cyano; A2 is NH; n is 0; B2 is isopropyl; and R17 is methoxy.

	Regarding claim 8, the Examiner finds that the abovementioned compounds can also fit into the instant variables in the following way:
1-X3 is CH2; Z is O; R is H; R2 is cyano; A2 is NH; n is 0; B2 is methoxyethyl; and R17 is methyl.
	All of which meet all the limitations of this claim.

Conclusion
Claims 2, 3, 7-9, and 21 are rejected.
Claims 1, 4-6, 10-20, 22, 23, and 27-29 are withdrawn.
Claims 24-26 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626